Exhibit 10.27

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of July     , 2010, is entered into among TEAM, INC., a
Texas corporation (the “Borrower”), the lenders listed on the signature pages
hereof as Lenders (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

BACKGROUND

A. The Borrower, the Lenders, the Administrative Agent, the Swing Line Lender
and the L/C Issuer are parties to that certain Amended and Restated Credit
Agreement, dated as of May 31, 2007, as amended by that certain First Amendment
to Amended and Restated Credit Agreement, dated as of January 29, 2008 (said
Credit Agreement, as amended, “Credit Agreement”). The terms defined in the
Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement.

B. The Borrower has requested an amendment to the Credit Agreement.

C. The Lenders, the Administrative Agent, the Swing Line Lender and the L/C
Issuer hereby agree to amend the Credit Agreement, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders,
the Swing Line Lender, the L/C Issuer and the Administrative Agent covenant and
agree as follows:

1. AMENDMENT. Clause (d) of Section 7.06 of the Credit Agreement is hereby
amended to read as follows:

(d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash during the period from
July     , 2010 through May 31, 2012 in an aggregate amount not to exceed
$15,000,000; provided, before and after giving effect to such proposed action,
no Default exists or would result therefrom.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof:

(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as made
on and as of such date;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c) (i) the Borrower has full power and authority to execute and deliver this
Second Amendment, (ii) this Second Amendment has been duly executed and
delivered by the Borrower, and (iii) this Second Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;

(d) neither the execution, delivery and performance of this Second Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its properties are subject; and

 

1



--------------------------------------------------------------------------------

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower of
this Second Amendment, or (ii) the acknowledgement by each Guarantor of this
Second Amendment.

3. CONDITIONS TO EFFECTIVENESS. This Second Amendment shall be effective upon
satisfaction or completion of the following:

(a) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Required Lenders;

(b) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Borrower and acknowledged by each Guarantor; and

(c) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.

4. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this Second Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.

(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.

5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Second Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Second Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Second Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.

7. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Second Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

8. GOVERNING LAW; BINDING EFFECT. This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.

9. HEADINGS. Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.

 

2



--------------------------------------------------------------------------------

10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment is executed as of the date first set
forth above.

 

TEAM, INC., a Texas corporation

By:

 

 

  Philip J. Hawk, Chief Executive   Officer

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

  Name:  

 

  Title:  

 

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:

 

 

  Gary L. Mingle   Senior Vice President

 

BRANCH BANKING & TRUST COMPANY, as a
Lender By:  

 

  Name:  

 

  Title:  

 

 

COMERICA BANK, as a Lender

By:

 

 

  Name:  

 

  Title:  

 

 

COMPASS BANK, as a Lender

By:

 

 

  Name:  

 

  Title:  

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

By:

 

 

  Name:  

 

  Title:  

 

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO: TEAM INDUSTRIAL SERVICES, INC.

By:

 

 

  Name:  

 

  Title:  

 

TEAM INDUSTRIAL SERVICES INTERNATIONAL, INC.

By:

 

 

  Name:  

 

  Title:  

 

AITEC USA INC.

By:

 

 

  Name:  

 

  Title:  

 

AITEC INVESTMENTS USA INC.

By:

 

 

  Name:  

 

  Title:  

 

TEAM, INC., a Delaware corporation

By:

 

 

  Philip J. Hawk, Chief Executive   Officer

 

5